Case 1:19-cr-00070-DLH Document 28 Filed 06/24/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

United States of America,
Plaintiff, MOTION FOR RELEASE
TO THE RIVER SOURCE
VS. RESIDENTIAL TREATMENT PROGRAM
Toni Patricia Johnson,

Docket No.: 1:19-cr-070
Defendant.

ll i di ee de de

 

[{1] PLEASE TAKE NOTICE that the Defendant, Toni Patricia Johnson, by and through her
attorney, Chad R. McCabe, respectfully moves this honorable Court for release to the River Source
Residential Treatment Program, 16286 S. Sunland Gin Rd., Arizona City, AZ 85123, ph: (888) 687-
7332, to be released at 9:00 a.m. on Friday, June 28, 2019. The government, by and through AUSA
Rick Volk, agreed before the Court last week that the government did not object.

[2] Brooklyn Maxon, Support Services Director, MHA National Arizona Recovery Team, ph:
(701) 989-1080, has purchased a plane ticket for Ms. Johnson scheduled to department Bismarck,
North Dakota at 5:13 p.m on Friday, June 28, 2019, and has also made arrangements for a team
member to personally escort Ms. Johnson from the Bismarck airport and travel with her on the plane
to the treatment program. It is also understood that Ms. Johnson’s family will provide travel and
accompany Ms. Johnson from the Heart of America Correctional Center to the Bismarck airport on
Friday, June 18, 2019.

[{3] WHEREFORE, the Defendant, Toni Patricia Johnson, by and though her attorney, Chad R.
McCabe, respectfully requests for release to River Source Residential Treatment Program, to be

released at 9:00 a.m. on Friday, June 28, 2019.
Case 1:19-cr-00070-DLH Document 28 Filed 06/24/19 Page 2 of 2

Dated this 24" day of June, 2019.

/s/ Chad R. McCabe

CHAD R. MCCABE
Attorney for the Defendant
419 Riverwood Dr., Suite 104
Bismarck, ND 58504

(701) 222-2500

N.D.State Bar ID #05474

CERTIFICATE OF SERVICE
[74] I HEREBY CERTIFY that on the 24" day of June, 2019, the following document:

MOTION FOR RELEASE TO RIVER SOURCE
RESIDENTIAL TREATMENT PROGRAM

were filed electronically with the Clerk of Court through ECF, and that ECF will send a
Notice of Electronic Filing (NEF) to the following:
Rick L. Volk
Asst. U.S. Attorney
Email: rick. volk@usdojogov

/s/ Chad R. McCabe
CHAD R. McCABE
